UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21153 Nuveen Maryland Dividend Advantage Municipal Fund 3 (Exact name of registrant as specified in charter) Nuveen Investments 333 West Wacker Drive, Chicago, Illinois 60606 (Address of principal executive offices) (Zip code) Kevin J. McCarthy Vice President and Secretary 333 West Wacker Drive, Chicago, Illinois 60606 (Name and address of agent for service) Registrant's telephone number, including area code: 312-917-7700 Date of fiscal year end:5/31 Date of reporting period:2/29/12 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments Portfolio of Investments (Unaudited) Nuveen Maryland Dividend Advantage Municipal Fund 3 (NWI) February 29, 2012 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Consumer Discretionary – 3.8% (2.6% of Total Investments) $ 2,450 Baltimore, Maryland, Senior Lien Convention Center Hotel Revenue Bonds, Series 2006A, 5.250%, 9/16 at 100.00 BB+ $ 2,304,250 9/01/39 – SYNCORA GTY Insured Baltimore, Maryland, Subordinate Lien Convention Center Hotel Revenue Bonds, Series 2006B, 9/16 at 100.00 Ba2 5.875%, 9/01/39 Maryland Economic Development Corporation, Revenue Bonds, Chesapeake Bay Hyatt Conference 12/16 at 100.00 N/R Center, Series 2006A, 5.000%, 12/01/31 Total Consumer Discretionary Consumer Staples – 5.8% (3.8% of Total Investments) Guam Economic Development & Commerce Authority, Tobacco Settlement Asset-Backed Bonds, 6/17 at 100.00 N/R Series 2007A, 5.250%, 6/01/32 Puerto Rico, The Children’s Trust Fund, Tobacco Settlement Asset-Backed Bonds, Series 2005A, 5/15 at 11.19 BBB– 0.000%, 5/15/50 Puerto Rico, The Children’s Trust Fund, Tobacco Settlement Asset-Backed Refunding Bonds, Series 2002: 5.375%, 5/15/33 5/12 at 100.00 BBB 5.500%, 5/15/39 5/12 at 100.00 Baa3 Total Consumer Staples Education and Civic Organizations – 12.9% (8.6% of Total Investments) Anne Arundel County, Maryland, Economic Development Revenue Bonds, Community College Project, 9/12 at 102.00 A2 Series 2002, 5.125%, 9/01/22 Frederick County, Maryland, Educational Facilities Revenue Bonds, Mount Saint Mary’s College, 9/16 at 100.00 BB+ Series 2006, 5.625%, 9/01/38 Hartford County, Maryland, Economic Development Revenue Bonds, Battelle Memorial Institute, 4/14 at 100.00 A+ Series 2004, 5.250%, 4/01/34 Maryland Health and Higher Edcuational Facilities Authority, Revenue Bonds, Patterson Park 7/20 at 100.00 BBB– Public Charter School Issue, Series 2010, 6.000%, 7/01/40 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Goucher College, 7/14 at 100.00 A– Series 2004, 5.125%, 7/01/34 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Johns Hopkins 7/12 at 100.00 AA University, Series 2002A, 5.000%, 7/01/32 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Johns Hopkins No Opt. Call AA+ University, Series 2004, Trust 1003, 13.763%, 1/01/13 (IF) Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Maryland Institute 6/16 at 100.00 Baa1 College of Art, Series 2006, 5.000%, 6/01/30 Maryland Industrial Development Financing Authority, Revenue Bonds, Our Lady of Good Counsel 5/15 at 100.00 N/R High School, Series 2005A, 6.000%, 5/01/35 Montgomery County Revenue Authority, Maryland, Lease Revenue Bonds, Montgomery College Arts 5/15 at 100.00 Aa3 Center Project, Series 2005A, 5.000%, 5/01/18 Morgan State University, Maryland, Student Tuition and Fee Revenue Bonds, Academic Fees and 7/13 at 100.00 Aa3 Auxiliary Facilities, Series 2003A, 5.000%, 7/01/32 – FGIC Insured University of Maryland, Auxiliary Facility and Tuition Revenue Bonds, Series 2006A, 10/16 at 100.00 AA+ 5.000%, 10/01/22 Westminster, Maryland, Educational Facilities Revenue Bonds, McDaniel College, Series 2006: 5.000%, 11/01/31 11/16 at 100.00 BBB+ 4.500%, 11/01/36 11/16 at 100.00 BBB+ Total Education and Civic Organizations Health Care – 30.4% (20.4% of Total Investments) Maryland Health and Higher Education Facilities Authority, Revenue Bonds, University of 7/16 at 100.00 A Maryland Medical System Issue, Series 2006A, 5.000%, 7/01/31 Maryland Health and Higher Education Facilities Authority, Revenue Bonds, University of 7/19 at 100.00 A Maryland Medical System Issue, Series 2010, 5.125%, 7/01/39 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds Doctors Community No Opt. Call Baa3 Hospital, Refunding Series 2010, 5.750%, 7/01/38 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Adventist 1/22 at 100.00 Baa2 Healthcare, Series 2011A, 6.125%, 1/01/36 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Anne Arundel 7/19 at 100.00 A– Health System, Series 2010, 5.000%, 7/01/40 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Anne Arundel 7/12 at 100.00 AA– Medical Center, Series 1998, 5.125%, 7/01/33 – AGM Insured Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Calvert Memorial 7/14 at 100.00 A3 Hospital, Series 2004, 5.500%, 7/01/36 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Carroll County 7/12 at 100.00 A3 General Hospital, Series 2002, 5.800%, 7/01/32 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Carroll Hospital 7/16 at 100.00 A3 Center, Series 2006, 5.000%, 7/01/40 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Civista Medical 7/14 at 100.00 N/R Center, Series 2005, 5.000%, 7/01/37 – RAAI Insured Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Doctors Community 7/17 at 100.00 Baa3 Hospital, Series 2007A, 5.000%, 7/01/29 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Frederick Memorial 7/12 at 100.00 Baa1 Hospital, Series 2002, 5.125%, 7/01/35 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Greater Baltimore 7/12 at 100.00 A Medical Center, Series 2001, 5.000%, 7/01/34 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Kennedy Krieger 7/13 at 100.00 Baa3 Institute, Series 2003, 5.500%, 7/01/33 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, LifeBridge Health 7/17 at 100.00 AA– System, Series 2008, 5.000%, 7/01/28 – AGC Insured Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, LifeBridge Health 7/21 at 100.00 A System, Series 2011, 6.000%, 7/01/41 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, MedStar Health, 8/14 at 100.00 A2 Series 2004, 5.375%, 8/15/24 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, MedStar Health, 5/16 at 100.00 AA+ Series 2007, 5.250%, 5/15/46 – BHAC Insured Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Mercy Medical 7/12 at 100.00 BBB Center Issue, Series 2001, 5.625%, 7/01/31 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Mercy Medical Center Issue, Series 2007A: 5.000%, 7/01/37 7/17 at 100.00 BBB 5.500%, 7/01/42 7/17 at 100.00 BBB Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Peninsula Regional 7/16 at 100.00 A Medical Center, Series 2006, 5.000%, 7/01/36 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, The Johns Hopkins 5/20 at 100.00 AA– Health System Obligated Group Issue, Series 2010, 5.000%, 5/15/40 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Union Hospital of 7/12 at 100.00 A3 Cecil County, Series 2002, 5.625%, 7/01/32 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Washington County Hospital, Series 2008: 5.750%, 1/01/38 1/18 at 100.00 BBB– 6.000%, 1/01/43 1/18 at 100.00 BBB– 95 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Western Maryland 7/16 at 100.00 BBB Health, Series 2006A, 5.000%, 7/01/34 – NPFG Insured Maryland Health and Higher Educational Facilities Authority, Revenue Refunding Bonds, 1/13 at 101.00 Baa2 Adventist Healthcare, Series 2003A, 5.750%, 1/01/25 Prince George’s County, Maryland, Revenue Bonds, Dimensions Health Corporation, Series 1994, 7/12 at 100.00 B3 5.300%, 7/01/24 Total Health Care Housing/Multifamily – 7.4% (5.0% of Total Investments) Maryland Community Development Administration, Housing Revenue Bonds, Series 2002B, 4.950%, 7/12 at 100.00 Aa2 7/01/32 (Alternative Minimum Tax) Maryland Economic Development Corporation, Senior Lien Student Housing Revenue Bonds, 10/13 at 100.00 B3 University of Maryland – Baltimore, Series 2003A, 5.625%, 10/01/23 Maryland Economic Development Corporation, Student Housing Revenue Bonds, Sheppard Pratt University Village, Series 2001: 20 5.875%, 7/01/21 – ACA Insured 7/12 at 100.50 N/R 6.000%, 7/01/33 – ACA Insured 7/12 at 100.50 N/R Maryland Economic Development Corporation, Student Housing Revenue Refunding Bonds, 6/16 at 100.00 AA– University of Maryland College Park Projects, Series 2006, 5.000%, 6/01/33 – CIFG Insured Montgomery County Housing Opportunities Commission, Maryland, Multifamily Housing Development Bonds, Series 2002B: 5.100%, 7/01/33 (Alternative Minimum Tax) 7/12 at 100.00 Aaa 5.200%, 7/01/44 (Alternative Minimum Tax) 7/12 at 100.00 Aaa Total Housing/Multifamily Housing/Single Family – 8.5% (5.7% of Total Investments) Maryland Community Development Administration Department of Housing and Community 9/18 at 100.00 Aa2 Development, Residential Revenue Bonds, Series 2008C, 5.375%, 9/01/39 Maryland Community Development Administration Department of Housing and Community 3/20 at 100.00 Aa2 Development, Residential Revenue Bonds, Series 2010B, 5.250%, 9/01/35 Maryland Community Development Administration, Department of Housing and Community 9/14 at 100.00 Aa2 Development, Residential Revenue Bonds, Series 2005,4.900%, 9/01/36 (Alternative Minimum Tax) (UB) Maryland Community Development Administration, Department of Housing and Community Development, Residential Revenue Bonds, Series 2006: 4.875%, 9/01/26 (Alternative Minimum Tax) (UB) 3/16 at 100.00 Aa2 4.900%, 9/01/26 (Alternative Minimum Tax) (UB) 9/15 at 100.00 Aa2 4.900%, 9/01/31 (Alternative Minimum Tax) (UB) 9/16 at 100.00 Aa2 Maryland Community Development Administration, Department of Housing and Community Development, Residential Revenue Bonds, Series 2007: 5.000%, 9/01/27 (Alternative Minimum Tax) (UB) 3/17 at 100.00 Aa2 4.850%, 9/01/37 (Alternative Minimum Tax) (UB) 3/17 at 100.00 Aa2 Total Housing/Single Family Industrials – 2.7% (1.8% of Total Investments) Maryland Economic Development Corporation, Economic Development Revenue Bonds, 6/20 at 100.00 Baa3 Transportation Facilities Project, Series 2010A, 5.750%, 6/01/35 Maryland Economic Development Corporation, Solid Waste Disposal Revenue Bonds, Waste 4/12 at 101.00 BBB Management Inc., Series 2002, 4.600%, 4/01/16 (Alternative Minimum Tax) Total Industrials Long-Term Care – 5.9% (4.0% of Total Investments) Baltimore County, Maryland, Revenue Bonds, Oak Crest Village, Series 2007A, 5.000%, 1/01/37 1/17 at 100.00 BBB+ Gaithersburg, Maryland, Economic Development Revenue Bonds, Asbury Methodist Homes Inc., 1/20 at 100.00 N/R Series 2009B, 6.000%, 1/01/23 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Charlestown 1/21 at 100.00 N/R Community Issue, Series 2010, 6.250%, 1/01/45 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Edenwald, Series 7/16 at 100.00 N/R 2006A, 5.400%, 1/01/31 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, King Farm Presbyterian Community, Series 2007A: 5.000%, 1/01/17 No Opt. Call N/R 5.250%, 1/01/27 1/17 at 100.00 N/R Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Mercy Ridge 7/17 at 100.00 A– Retirement Community, Series 2007, 4.750%, 7/01/34 Total Long-Term Care Tax Obligation/General – 8.8% (5.9% of Total Investments) Carroll County, Maryland, Consolidated Public Improvement Bonds, Series 2005A, 5.000%, 12/01/16 12/15 at 100.00 AA+ Frederick, Maryland, General Obligation Bonds, Series 2005, 5.000%, 8/01/16 – NPFG Insured 8/15 at 100.00 AA Maryland National Capital Park Planning Commission, Prince George’s County, General Obligation 1/14 at 100.00 AAA Bonds, Park Acquisition and Development, Series 2004EE-2, 5.000%, 1/15/17 Montgomery County, Maryland, Consolidated General Obligation Public Improvement Bonds, Series No Opt. Call AAA 2005A, 5.000%, 7/01/15 Montgomery County, Maryland, Consolidated General Obligation Public Improvement Bonds, Series No Opt. Call AAA 2006A, 5.000%, 5/01/16 St. Mary’s County, Maryland, General Obligation Hospital Bonds, Series 2002, 5.000%, 10/01/12 No Opt. Call AA Total Tax Obligation/General Tax Obligation/Limited – 33.0% (22.1% of Total Investments) Anne Arundel County, Maryland, Special Obligation Bonds, National Business Park – North 7/18 at 102.00 N/R Project, Series 2010, 6.100%, 7/01/40 Frederick County, Maryland, Lake Linganore Village Community Development Special Obligation 7/12 at 100.00 N/R Bonds, Series 2001A, 5.600%, 7/01/20 – RAAI Insured Fredrick County, Maryland, Special Obligation Bonds, Urbana Community Development Authority, Series 2010A: 5.000%, 7/01/30 7/20 at 100.00 A– 5.000%, 7/01/40 7/20 at 100.00 A– Hyattsville, Maryland, Special Obligation Bonds, University Town Center Project, Series 2004, 7/14 at 102.00 N/R 5.750%, 7/01/34 Maryland Department of Transportation, Consolidated Transportation Revenue Bonds, Series 2002, No Opt. Call AAA 5.500%, 2/01/16 Maryland Economic Development Corporation, Lease Revenue Bonds, Montgomery County Town 9/12 at 100.00 AA+ Square Parking Garage, Series 2002A, 5.000%, 9/15/13 Maryland Economic Development Corporation, Lease Revenue Bonds, Montgomery County Wayne 9/12 at 100.00 AA+ Avenue Parking Project, Series 2002A, 5.250%, 9/15/16 Maryland Stadium Authority, Lease Revenue Bonds, Montgomery County Conference Center Facilities, Series 2003: 5.000%, 6/15/21 6/13 at 100.00 AA+ 5.000%, 6/15/23 6/13 at 100.00 AA+ Prince George’s County, Maryland, Special Obligation Bonds, National Harbor Project, Series 7/15 at 100.00 N/R 2005, 5.200%, 7/01/34 Prince George’s County, Maryland, Special Tax District Bonds, Victoria Falls Project, Series 7/13 at 100.00 N/R 2005, 5.250%, 7/01/35 Puerto Rico Highway and Transportation Authority, Highway Revenue Bonds, Series 2007N, 5.250%, No Opt. Call Baa1 7/01/31 – AMBAC Insured Puerto Rico Infrastructure Financing Authority, Special Tax Revenue Bonds, Series 2005C, No Opt. Call BBB+ 5.500%, 7/01/26 – AMBAC Insured Puerto Rico Public Buildings Authority, Guaranteed Government Facilities Revenue Bonds, Series 2002G: 5.250%, 7/01/17 7/12 at 100.00 Baa1 5.250%, 7/01/20 7/12 at 100.00 Baa1 5.250%, 7/01/21 7/12 at 100.00 Baa1 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, First Subordinate Series 8/19 at 100.00 A+ 2009A, 5.750%, 8/01/37 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, Series 2007A: 0.000%, 8/01/40 – NPFG Insured No Opt. Call Aa2 0.000%, 8/01/47 – AMBAC Insured No Opt. Call Aa2 Puerto Rico, Highway Revenue Bonds, Highway and Transportation Authority, Series 2003AA, No Opt. Call A3 5.500%, 7/01/19 – NPFG Insured Total Tax Obligation/Limited Transportation – 3.0% (2.0% of Total Investments) Maryland Transportation Authority, Revenue Bonds, Transportation Facilities Projects, Series 7/17 at 100.00 AA– 2007, 5.000%, 7/01/30 – AGM Insured (UB) U.S. Guaranteed – 20.3% (13.6% of Total Investments) (4) Annapolis, Maryland, General Obligation Public Improvement Refunding Bonds, Series 2002, 4/12 at 101.00 AA (4) 4.375%, 4/01/17 (Pre-refunded 4/01/12) Baltimore Board of School Commissioners, Maryland, Revenue Bonds, City Public School System, 5/13 at 100.00 AA+ (4) Series 2003A, 5.000%, 5/01/15 (Pre-refunded 5/01/13) Baltimore, Maryland, Wastewater Project Revenue Bonds, Series 2006C, 5.000%, 7/01/31 7/16 at 100.00 AA (4) (Pre-refunded 7/01/16) – AMBAC Insured Maryland Economic Development Corporation, Lease Revenue Bonds, Department of Transportation 6/12 at 100.50 Aaa Headquarters Building, Series 2002, 4.750%, 6/01/22 (Pre-refunded 6/01/12) Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Helix Health, No Opt. Call N/R (4) Series 1997, 5.000%, 7/01/17 – AMBAC Insured (ETM) Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, LifeBridge Health 7/14 at 100.00 A2 (4) System, Series 2004A, 5.125%, 7/01/34 (Pre-refunded 7/01/14) Maryland Transportation Authority, Revenue Refunding Bonds, Transportation Facilities No Opt. Call AAA Projects, First Series 1978, 6.800%, 7/01/16 – AMBAC Insured (ETM) Prince George’s County Housing Authority, Maryland, GNMA Collateralized Mortgage Revenue 11/12 at 100.00 N/R (4) Bonds, Fairview and Hillside Projects, Series 2002A, 4.700%, 11/20/22 (Pre-refunded 11/20/12) Puerto Rico Public Finance Corporation, Commonwealth Appropriation Bonds, Series 1998A, No Opt. Call Aaa 5.125%, 6/01/24 – AMBAC Insured Puerto Rico, Highway Revenue Bonds, Highway and Transportation Authority, Series 2003AA, No Opt. Call A3 (4) 5.500%, 7/01/19 – NPFG Insured University of Maryland, Auxiliary Facility and Tuition Revenue Bonds, Series 2002A, 5.125%, 4/12 at 100.00 AA+ (4) 4/01/22 (Pre-refunded 4/01/12) Washington Suburban Sanitary District, Montgomery and Prince George’s Counties, Maryland, 6/15 at 100.00 AAA Sewerage Disposal Bonds, Series 2005, 5.000%, 6/01/16 (Pre-refunded 6/01/15) Total U.S. Guaranteed Utilities – 1.5% (1.0% of Total Investments) Maryland Energy Financing Administration, Revenue Bonds, AES Warrior Run Project, Series 1995, 5/12 at 100.00 N/R 7.400%, 9/01/19 (Alternative Minimum Tax) Water and Sewer – 5.2% (3.5% of Total Investments) Baltimore, Maryland, Revenue Refunding Bonds, Wastewater Projects, Series 2002A, 5.125%, 7/12 at 100.00 AA 7/01/42 – NPFG Insured Baltimore, Maryland, Wastewater Project Revenue Bonds, Series 2006C, 5.000%, 7/01/31 – 7/16 at 100.00 AA AMBAC Insured Baltimore, Maryland, Wastewater Project Revenue Bonds, Series 2007D, 5.000%, 7/01/32 – 7/17 at 100.00 AA AMBAC Insured Maryland Water Quality Financing Administration, Revolving Loan Fund Revenue Bonds, Series No Opt. Call AAA 2005A, 5.000%, 9/01/15 Total Water and Sewer $ 141,287 Total Investments (cost $115,190,817) – 149.2% Floating Rate Obligations – (5.2)% MuniFund Term Preferred Shares, at Liquidation Value – (46.3)% (5) Other Assets Less Liabilities – 2.3% Net Assets Applicable to Common Shares – 100% $ 81,554,139 Fair Value Measurements Fair value is defined as the price that the Fund would receive upon selling an investment or transferring a liability in an orderly transaction to an independent buyer in the principal or most advantageous market for the investment. A three-tier hierarchy is used to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Observable inputs reflect the assumptions market participants would use in pricing the asset or liability. Observable inputs are based on market data obtained from sources independent of the reporting entity. Unobservable inputs reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability. Unobservable inputs are based on the best information available in the circumstances. The three-tier hierarchy of inputs is summarized in the three broad levels listed below: Level 1 – Quoted prices in active markets for identical securities. Level 2 – Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 – Significant unobservable inputs (including management's assumptions in determining the fair value of investments). The inputs or methodologies used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the Fund's fair value measurements as of February 29, 2012: Level 1 Level 2 Level 3 Total Investments: Municipal Bonds $
